Citation Nr: 9917259	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for nose 
and back disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1973 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for (1) postoperative residuals of a 
fractured nose, claimed as a nose condition, nasal condition, 
and septum condition, and (2) a back condition.


FINDINGS OF FACT

1.  Following a rating action by the RO in March 1978, the 
veteran was notified in a letter dated April 1978 that his 
claims for service connection for nose and back disorders 
were denied; although he was provided his appellate rights, 
he did not appeal.

2.  No competent medical evidence has been presented since 
the March 1978 rating decision which is relevant to whether 
there was an increase during service in the severity of the 
veteran's pre-existing back and nose disorders beyond the 
natural progress of these conditions, and which is so 
significant that it must e considered in order to fairly 
decide the merits of the claim..


CONCLUSIONS OF LAW

1.  The March 1978 decision of the RO denying service 
connection back and nose disorders is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the March 1978 RO decision 
denying service connection for back and nose disorders is not 
new and material, and the veteran's claims for service 
connection for back and nose disorders have not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. at 145, for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

II.  Factual Background

The veteran was originally denied service connection for a 
fractured nose and a back condition in a March 1978 rating 
decision.  The rating board noted that a back condition 
existed prior to entry into active service and that the 
evidence failed to show aggravation of this condition beyond 
its natural progression.  The rating board found that the 
symptoms described prior to service were the same as those 
reported in service and noted on a VA examination after 
service.  The rating board further noted that the veteran 
underwent a septoplasty for a left nasal obstruction due to a 
deflection at age 16.  According to the rating board, the 
remedial surgery for amelioration of the pre-existing 
disorder did not add to or aggravate the disorder beyond the 
natural progression and there was no additional trauma during 
service.  The veteran was notified of this decision in April 
1978, however, he did not appeal within the time allowed and 
the decision became final.  38 U.S.C.A. § 7105(c) (West 
1991).

Thereafter, the veteran tried to reopen his claim in 1996 
submitting current records of medical treatment at the VA 
Medical Center (VAMC) in Cincinnati, including records of two 
hospitalizations in 1988, and outpatient treatment records 
dating from March 1988 through December 1992.  He also 
indicated that he had been treated by a private physician, 
Dr. Hunter, and provided a release for VA to obtain these 
records.  Although a request was sent to the address provided 
by the veteran, no records were received.  The veteran also 
submitted copies of his service medical records.  The RO 
declined to reopen the claim in a July 1996 rating decision, 
noting that the evidence submitted was not relevant to the 
question of aggravation of the veteran's disorders during 
service.  Additional VA outpatient treatment records were 
received in November 1996 and in August 1997 for treatment 
from September 1996 through August 1997.  In June 1997, the 
veteran provided testimony in a hearing before a hearing 
officer at the RO.  The RO continued the denial of the 
veteran's claim to reopen in a July 1997 hearing officer's 
decision.

III.  Analysis

The Board observes that the last final denial of the 
veteran's claim for nose and back disorders is the March 1978 
RO decision.  Since that denial, the RO has obtained or 
secured the following evidence:  (1) copies of his service 
medical records, (Item One); (2) his contentions contained in 
written arguments and testimony, (Item Two); (3) the results 
of a VA examination in February 1978, (Item Three); and (4) 
current records of medical treatment dating from March 1988 
(Item Four).  Clearly, Item One is not new evidence because 
this evidence consists of duplicates of records already 
contained in the claims file.  Only Items Two, Three and Four 
are new because this evidence was not before the RO in March 
1978 when it denied service connection for nose and back 
disorders.

Having considered that Items Two through Four are new 
evidence, the Board next considers whether this evidence is 
"material" in the sense that it is relevant to or bears 
directly and substantially upon the issues at hand.  The 
"issue at hand" is the specified basis of the last prior 
denial.  As noted above, the specified basis for the March 
1978 denial was the failure to show an increase in severity 
during service, beyond the natural progression of the 
disease, or aggravation, of the veteran's pre-existing nose 
and back disorders.  This relates to the second of the three 
elements of a well grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  
The Board concludes that medical evidence is required to show 
aggravation during service because this involves questions of 
medical fact requiring medical knowledge or training for 
resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Item Two, the veteran's testimony and written statements 
indicating that his nose and back disorders were aggravated 
during service is not relevant evidence.  Lay statements are 
not competent evidence to show that his disorders were 
aggravated, or increased in severity beyond their natural 
progression, during service.  The veteran is not competent to 
determine that the ameliorative surgery performed on his nose 
resulted in additional disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of her medical history 
do not constitute new and material evidence sufficient to 
reopen her claim when this account has already been rejected 
by VA).  Thus, this evidence is not competent evidence 
showing that the disabilities were aggravated during service 
or increased in severity during service beyond the natural 
progression of the disease.  Only competent evidence can be 
material evidence.  Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material).

Item Three and Four are also not relevant evidence in that 
they do not bear upon the issues at hand.  The post service 
medical records refer to current back and nose complaints and 
problems, and do not discuss the status of these disorders 
during service.  Specifically, there are no medical 
indications that the veteran's preexisting nose and back 
disorders increased in severity, or were aggravated, during 
service.  

The Board notes that although the RO stated that the new 
evidence did not present a reasonable possibility that it 
would change the prior decision, which was the Colvin 
standard rejected by the Court in the Hodge case (discussion, 
Part I, supra), it is clear that RO denied the veteran's 
petition to reopen solely because none of the newly submitted 
evidence was relevant to the bases upon which the claims were 
previously denied.  Because the test for relevance, under 
both the old Colvin and current Hodge standards, requires, in 
effect, that the evidence bear directly upon the specific 
matter under consideration, and the RO has rejected this, the 
case need not be remanded to the RO for application of the 
new standard under Hodge.

IV.  Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the March 1978 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's March 1978 decision denying service connection for 
nose and back disorders remains final.  See Hodge, 155 F.3d 
1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 1991); 38 
C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims for nose and back disorders but which 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. § 3.156 
(1998).  The Board particularly notes that the RO attempted 
to obtain private medical records referenced by the veteran 
but was unsuccessful.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for nose and 
back disorders, those benefits remain denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

